UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7313


JEFFREY BRIAN COHEN,

                    Plaintiff - Appellant,

             v.

ROD J. ROSENSTEIN, US Attorney; HARRY MASON GRUBER, Asst. US
Attorney; JOYCE KALLAM MCDONALD, Asst. US Attorney,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
William M. Nickerson, Senior District Judge. (1:15-cv-00263-WMN)


Submitted: May 31, 2017                                           Decided: June 8, 2017


Before NIEMEYER, WYNN, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jeffrey Brian Cohen, Appellant Pro Se. Matthew Paul Phelps, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jeffrey Brian Cohen seeks to appeal the district court’s order staying his civil suit

against federal prosecutors pending resolution of his criminal direct appeal, as well as its

order granting in part and denying in part Cohen’s motion for reconsideration. As a

threshold inquiry to any appeal, we are obliged to satisfy ourselves of our jurisdiction to

hear the matter. See Clark v. Cartledge, 829 F.3d 303, 305 (4th Cir. 2016); United States

v. Bullard, 645 F.3d 237, 246 (4th Cir. 2011). We may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541,

545-46 (1949). The orders Cohen seeks to appeal are neither final orders nor appealable

interlocutory or collateral orders. See Moses H. Cone Mem’l Hosp. v. Mercury Constr.

Corp., 460 U.S. 1, 11 n.11 (1983); Amdur v. Lizars, 372 F.2d 103, 105-06 (4th Cir. 1967).

Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.



                                                                               DISMISSED




                                             2